Opinion filed October 28,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00225-CV
                                                    __________
 
                                   ROY
E. KIMSEY, JR., Appellant
 
                                                             V.
 
           LAW OFFICES OF
BILL ALEXANDER, P.C. et al, Appellees

 
                                  On
Appeal from the 142nd District Court
 
                                                          Midland
County, Texas
 
                                                 Trial
Court Cause No. CV-46,031
 

 
                                            M
E M O R A N D U M   O P I N I O N
           Roy
E. Kimsey, Jr. has filed in this court a motion to dismiss his appeal.  The
motion is granted, and the appeal is dismissed.
 
                                                                                    PER
CURIAM
October 28, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.